HArrison, J. The Statute makes no distinction as to the limitation of actions between judgments of the Circuit Courts- and justice’s of the peace. Its language is : “Actions on all judgments and decrees shall be commenced within ten year's after the cause of action shall accrue, and not afterwards.” Sec. 4128, Gantt’s Digest. There is no necessary relation between this section and section 3791, limiting the time in which executions may be issued on judgments of justices of the peace, and it is not required to be construed in pari materia with it. A payment or part satisfaction would not extend the time in which the execution might be issued, but though made after the expiration of it, would remove the bar of the Statute of Limitations. The plea of the Statute of Limitations of five years was, therefore, no bar or defense to the action, and the plaintiff,, notwithstanding the answer and the finding of the court, was entitled to judgment. The judgment is reversed and the cause remanded, with the instruction to render judgment for the plaintiff.